DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As for claim 3, the claim recites that the different acquisition settings correspond to different illumination settings and the different focus settings.  However, claim 1 states that the characteristic of interest is from measurements of a structure at different illumination settings or different focus settings.  As a result, claim 3 is unclear by using the word “and” when the claim it depends on uses the word “or”.  Does claim 3 require that the different acquisition settings be for both illumination settings and focus settings?  Or is it similar to claim 1 where different acquisition settings are for either of the different illumination settings or the different focus settings as recited in claim 1?  Clarification is required.  For purposes of examination below, the claim will be treated as if the acquisition settings are for either the illumination settings or the focus settings. 
Claims 4 and 5 are rejected by virtue of their dependency on at least claim 3, thereby containing all the limitations of the claim on which they depend.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1, the claim recites a method that comprises calculating a reference value for a characteristic of interest from measurements of a structure at different illumination settings or different focus settings, and adjusting a measurement recipe based on the reference value.  
As can be seen from the above description, the thrust of the claimed invention is to calculate a reference value from measurements that were made at different settings.  As discussed in the specification at paragraph 0133, for example, this calculating could involve statistical analysis, which would be considered a mathematical calculation.  This is considered an abstract idea in view of, for example, Digitech Image Techs, LLC v. Electronics for Imaging, Inc, 758 F.3d 1344, 111 USPQ2d 1717 (Fed. Cir. 2014).
This judicial exception is not integrated into a practical application because the claim does not positively recite any elements which are used to perform the claimed method.  While the claim recites that the reference value is calculated from measurements of a structure at different illumination settings or different focus settings, these measurements are not positively performed as part of the claim.  In a reasonable interpretation, the calculation is performed from measurements that have already been performed.  Additionally, while the claim recites that a measurement recipe is adjusted based on the reference value, this does not integrate the abstract idea into a practical application because nothing concrete appears to be done with the measurement recipe other than it being adjusted.  Merely adjusting a measurement recipe based on the reference value, without actually putting the adjusted measurement recipe into practice, is seen to be insignificant extra-solution activity, which is an activity incidental to the primary process that is merely a nominal or tangential addition to the claim.  See MPEP 2106.05(g). Without any meaningfully claimed limitations as to how the measurements of the structure at different illumination settings or different focus settings and/or how the adjusted measurement recipe is employed, the abstract idea cannot be integrated into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth above as to how the abstract idea is not integrated into a practical application.  There are no specifics as to how the measurements are performed that allow for the calculation of the reference value, and there are no specifics as to how the adjusted measurement recipe is used.  Without these additional elements, the claimed invention lacks anything that would amount to significantly more than the judicial exception.
As such, claim 1 is rejected under 35 USC 101 as being directed to an abstract idea without significantly more.
As for claim 2, the claim only recites that the measurement recipe is continuously adjusted in response to updated calculations.  This does not amount to significantly more than the abstract idea, as there continue to be no specifics as to how the further adjusted measurement recipe is used, simply that it is refined.
As for claims 3-5, while the claims determine a set of intermediate measurement values relating to different acquisition settings (claim 3), combine those intermediate values with one or more offset corrections to determine the characteristic of interest (claim 4), and based on a statistical analysis of the intermediate values, determine a quality metric and identifying intermediate conditions that are deemed as outliers (claim 5), these claims fail to integrate the abstract idea into a practical application or provide significantly more than the abstract idea.  Determining a set of intermediate measurement values for different acquisition settings does not positively recite how the measurements are acquired, just that measurement values are determined under different conditions.  Combining these intermediate values with one or more offset corrections is a calculation step, which is part of the abstract idea itself, as is determining a quality metric and identifying intermediate conditions based on a statistical analysis of the intermediate values. 
As for claims 6-7, while the claims determine a set of per-pixel values for the characteristic of interest (claim 6) and generates information describing a topology of a layer of the structure based on those values (claim 7), these claims fail to either integrate the abstract idea into a practical application or provide significantly more than the abstract idea, as the limitations amount to additional calculations that are considered part of the abstract idea itself.
As for claim 8, the claim only further defines the characteristic of interest, making the claim part of an abstract idea without significantly more.
As for claim 9, the claim only further defines the characteristic of interest, making the claim part of an abstract idea without significantly more.
As for claim 10, the claim only further defines the placement error described in claim 9 as a characteristic of interest, making the claim part of an abstract idea without significantly more.
As for claims 11-13, while the claims generally recite how first and second targets of claim 10 are formed, this recitation does not integrate the abstract idea into a practical application, as the steps of how each target is formed is not positively recited in the claim. This also makes these limitations fail to provide significantly more than the abstract idea.
As for claim 14, the claim only further defines the abstract idea, as it comprises additional calculation and determining steps without significantly more.
As for claim 15, the claim only further defines the calculated displacement induced phase difference, making the claim part of an abstract idea without significantly more.
As for claim 16, the claim only further defines the abstract idea, as it comprises an additional determining of an error step without significantly more.
As for claim 17, the claim only further defines what the measurement recipe includes, making the claim part of an abstract idea without significantly more.
As for claim 18, the claim only further defines what the reference value corresponds to, making the claim part of an abstract idea without significantly more.
Regarding claim 19, the claim recites a non-transitory computer readable medium comprising machine-readable instructions for causing a processor to perform operations that comprise calculating a reference value for a characteristic of interest from measurements of a structure at different illumination settings or different focus settings, and adjusting a measurement recipe based on the reference value.  
As can be seen from the above description, the thrust of the claimed invention is to calculate a reference value from measurements that were made at different settings.  As discussed in the specification at paragraph 0133, for example, this calculating could involve statistical analysis, which would be considered a mathematical calculation.  This is considered an abstract idea in view of, for example, Digitech Image Techs, LLC v. Electronics for Imaging, Inc, 758 F.3d 1344, 111 USPQ2d 1717 (Fed. Cir. 2014).
This judicial exception is not integrated into a practical application because the claim does not positively recite any elements which are used to perform the claimed operations.  While the claim recites that the reference value is calculated from measurements of a structure at different illumination settings or different focus settings, these measurements are not positively performed as part of the claim.  In a reasonable interpretation, the calculation is performed from measurements that have already been performed.  Additionally, while the claim recites that a measurement recipe is adjusted based on the reference value, this does not integrate the abstract idea into a practical application because nothing concrete appears to be done with the measurement recipe other than it being adjusted.  Merely adjusting a measurement recipe based on the reference value, without actually putting the adjusted measurement recipe into practice, is seen to be insignificant extra-solution activity, which is an activity incidental to the primary process that is merely a nominal or tangential addition to the claim.  See MPEP 2106.05(g).  Without any meaningfully claimed limitations as to how the measurements of the structure at different illumination settings or different focus settings and/or how the adjusted measurement recipe is employed, the abstract idea cannot be integrated into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth above as to how the abstract idea is not integrated into a practical application.  There are no specifics as to how the measurements are performed that allow for the calculation of the reference value, and there are no specifics as to how the adjusted measurement recipe is used.  Additionally, although the preamble of the claim recites a processor that performs the claimed operations, the use of a computer in its ordinary capacity for well understood tasks (e.g. to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g. a mathematical equation or calculation) does not integrate a judicial exception into a practical application or provide significantly more.  See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) or Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015), along with MPEP 2106.05(f).    Without these additional elements, the claimed invention lacks anything that would amount to significantly more than the judicial exception.
As such, claim 19 is rejected under 35 USC 101 as being directed to an abstract idea without significantly more.
Regarding claim 20, the claim recites an apparatus that comprises a substrate holder, projecting optics, and a processor for measuring a characteristic of interest relating to the structure by calculating a reference value for a characteristic of interest from measurements of a structure at different illumination settings or different focus settings, and adjusting a measurement recipe based on the reference value.  
As can be seen from the above description, the thrust of the claimed invention is to calculate a reference value from measurements that were made at different settings.  As discussed in the specification at paragraph 0133, for example, this calculating could involve statistical analysis, which would be considered a mathematical calculation.  This is considered an abstract idea in view of, for example, Digitech Image Techs, LLC v. Electronics for Imaging, Inc, 758 F.3d 1344, 111 USPQ2d 1717 (Fed. Cir. 2014).
This judicial exception is not integrated into a practical application because while the claim includes a substrate holder, projection optics, and a detector, nothing clearly ties these elements to generating measurements of the structure that are used to measure a characteristic of interest relating to the structure.  MPEP 2106.04(d) states gives an example of limitations that the courts have found indicative that a combination of elements may have integrated the exception into a practical application, and one of these examples is implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP 2106.05(b).  While claim 20 includes a substrate holder that holds a substrate comprising a structure, projection optics that project illumination onto the structure, and a detector that detects the illuminating radiation subsequent to it having been scattered by the structure, this particular machine does not clearly implement the abstract idea.  The abstract idea involves calculating a reference value for the characteristic of interest of the structure from measurements of the structure at a plurality of different illumination settings or a plurality of different focus settings.  The elements of the machine provided in claim 20 are not explicitly claimed to measure the structure at a plurality of illumination settings or focus settings, as the elements of the machine are not claimed to be adjusted in any way while any measurements take place.  The machine simply holds a substrate, projects light on the substrate, and detects light from the substrate.  As there are no meaningfully claimed limitations as to how the elements of the apparatus are changed in order to obtain information about the characteristic of interest at a plurality of different illumination settings or focus settings, the abstract idea is not integrated into a practical application. 
The claim also does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  First, the elements of the apparatus discussed above regarding the practical application are considered well-understood, routine, conventional elements as evidenced by Fig. 3a in WO 2015/018625 to Middlebrooks et al.  Additionally, while the claim includes a processor for measuring a characteristic of interest relating to the structure on the substrate, the use of a computer in its ordinary capacity for well understood tasks (e.g. to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g. a mathematical equation or calculation) does not integrate a judicial exception into a practical application or provide significantly more.  See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) or Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015), along with MPEP 2106.05(f).  Finally, while the processor adjusts a measurement recipe based on the reference value, nothing concrete appears to be done with the measurement recipe other than it being adjusted.  Merely adjusting a measurement recipe based on the reference value, without actually putting the adjusted measurement recipe into practice, is seen to be insignificant extra-solution activity, which is an activity incidental to the primary process that is merely a nominal or tangential addition to the claim.  See MPEP 2106.05(g).   As a result, the claimed invention lacks anything that would amount to significantly more than the judicial exception.
As such, claim 20 is rejected under 35 USC 101 as being directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Middlebrooks et al (2016/0161864).
Regarding claim 1, Middlebrooks (Fig. 3a, 3b, 6, and 7) discloses a method comprising calculating a reference value for the characteristic of interest from measurements of the structure at a plurality of different illumination settings or a plurality of different focus settings (see paragraph 0081 – “At step S6-1 A+ and A- is determined for a number of different measured pupil pixels and/or a number of different wavelength-polarization combinations (i.e. for a number of different illumination conditions or illumination “recipes”).  Following this, at step S6-2, the determined values of A+ are plotted against the determined values of A- to yield the overlay”; see also paragraph 0092); and adjusting a measurement recipe based on the reference value (see step S6-6 and paragraph 0091).
As for claim 3, Middlebrooks discloses determining a set of intermediate measurement values relating to different acquisition settings, the acquisition settings corresponding to different illumination settings (see paragraph 0081 and step S6-1 in Fig. 7).
As for claim 4, Middlebrooks discloses combining the intermediate values with one or more offset corrections to determine the characteristic of interest (see for example paragraphs 0099 and 0114-0117).
As for claim 5, Middlebrooks discloses, based on a statistical analysis of the intermediate measurement values, determining a quality metric for the characteristic of interest, and identifying intermediate conditions or optical components that are deemed as outliers (see paragraph 0099, which discloses a regression analysis and identifying a combination of 2 or 3 settings which produce needed results, with the rest not being used).
As for claim 6, Middlebrooks discloses determining a set of per-pixel values of the characteristic of interest (see paragraph 0074, where selected pixel intensity values are averaged or summed together).
As for claim 7, Middlebrooks discloses generating information describing a topology of a layer of the structure based on the set of per-pixel values of the characteristic of interest (see paragraph 0074, which states that the results can be combined to measure different parameters of the lithographic process, with surface topology being an inherent parameter of the lithographic process).
	As for claim 8, Middlebrooks discloses that the characteristic of interest comprises overlay (see at least paragraph 0081).
	As for claim 17, Middlebrooks discloses that the measurement recipe includes parameters relating to target or illumination characteristics (see step S6-6 and paragraph 0091 – the recipe-optimization is performed by selecting wavelength/polarization combinations).
	As for claim 18, Middlebrooks discloses that the reference value corresponds to an average value of the characteristic of interest (see paragraph 0074, for instance – averaging selected pixel intensity values within identified areas to measure different parameters of an overlay process such as overlay performance).
Regarding claim 19, Middlebrooks (Fig. 3a, 3b, 6, and 7) discloses a non-transitory computer readable medium comprising machine-readable instructions for causing a processor (such as processor PU in Fig. 3 – see paragraph 0121, for example) to perform operations comprising calculating a reference value for the characteristic of interest from measurements of the structure at a plurality of different illumination settings or a plurality of different focus settings (see paragraph 0081 – “At step S6-1 A+ and A- is determined for a number of different measured pupil pixels and/or a number of different wavelength-polarization combinations (i.e. for a number of different illumination conditions or illumination “recipes”).  Following this, at step S6-2, the determined values of A+ are plotted against the determined values of A- to yield the overlay”; see also paragraph 0092); and adjusting a measurement recipe based on the reference value (see step S6-6 and paragraph 0091).
Regarding claim 20, Middlebrooks (Fig. 3a, 3b, 6, and 7) discloses an apparatus comprising a substrate holder (inherent) configured to hold a substrate W comprising a structure T (see paragraphs 0061-0062); projection optics 12, 14, 16 configured to project illuminating radiation from source 11 onto the structure (see paragraph 0061); a detector 19 configured to detect the illuminating radiation subsequent to it having been scattered by the structure (see paragraph 0064); and a processor PU for measuring a characteristic of interest relating to the structure on the substrate (for instance, see paragraph 0065, which states that the processor and controller’s function will depend on the particular type of measurements being performed, along with paragraphs 0061, 0072, 0074, 0076, etc. which show that the characteristic of interest is overlay or overlay error), the processor being configured to calculate a reference value for the characteristic of interest from measurements of the structure at a plurality of different illumination settings or a plurality of different focus settings (see paragraph 0081 – “At step S6-1 A+ and A- is determined for a number of different measured pupil pixels and/or a number of different wavelength-polarization combinations (i.e. for a number of different illumination conditions or illumination “recipes”).  Following this, at step S6-2, the determined values of A+ are plotted against the determined values of A- to yield the overlay”; see also paragraph 0092); and adjust a measurement recipe based on the reference value (see step S6-6 and paragraph 0091).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Middlebrooks et al (2016/0161864).
As for claim 2, Middlebrooks discloses the claimed invention as set forth above regarding claim 1, but fails to disclose continuously adjusting the measurement recipe in response to updated reference value calculations.
However, the examiner takes Official notice as to the well known practice of continuously adjusting the operation of an optical measurement device in response to feedback from measurements that are performed over time.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to continuously adjust the measurement recipe in response to updated reference value calculations in the method of Middlebrooks, the motivation being that continuous optimization of how the measurements are performed will provide more accurate results than only adjusting the measurement recipe a single time.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Middlebrooks et al (2016/0161864) in view of DiBiase (7,408,642).
As for claim 9, Middlebrooks discloses the claimed invention as set forth above regarding claim 1, but fails to disclose that the characteristic of interest comprises a placement error.
DiBiase, in an optical method for measuring a wafer 324 (see Fig. 4B), discloses that an optical measurement method can be used to measure a placement error of a target in addition to overlay of a target (see DiBiase abstract).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a combined overlay target in the method of Middlebrooks so that the characteristic of interest can comprise a placement error as taught by DiBiase, the motivation being that such a target as disclosed by DiBiase will improve the efficiency of the method of Middlebrooks by allowing the method to measure not only overlay but placement error without interference between the two measurements (see DiBiase abstract).
As for claim 10, DiBiase defines placement error to be a relative placement between first and second targets in the same layer (see Col. 2, lines 17-23, with placement error being the absolute displacement of features of the pattern formed in a single layer during a semiconductor fab process).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Middlebrooks et al (2016/0161864) in view of DiBiase (7,408,642) and in further view of Bozdog et al (2018/0196356).
As for claim 11, the combination of Middlebrooks and DiBiase disclose the claimed invention as set forth above regarding claim 10, but fails to explicitly disclose that the first and second targets are formed during different patterning steps of a multiple patterning process.
However, Bozdog discloses the use of a multiple patterning process for producing a target pattern on a sample (see paragraph 0022, for example).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the first and second targets that are measured by the combined method of Middlebrooks and DiBiase using a multiple patterning process as taught by Bozdog, the motivation being that multiple patterning processes allow for the enhancement of feature density which is important during nanometer level manufacturing of semiconductor wafers.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Middlebrooks et al (2016/0161864) in view of DiBiase (7,408,642) and in further view of Irie (6,842,225).
As for claims 12-13, the combination of Middlebrooks and DiBiase discloses the claimed invention as set forth above regarding claim 10, but fails to disclose that the first and second targets are each formed in different exposures that together form a stitched exposure (claim 12), where the targets are subject to different lens aberration effects during their formation (claim 13).
Irie discloses that one known way to form targets on a semiconductor during photolithography is to take a plurality of shots during manufacture that are then stitched together.  Errors between the targets can occur due to lens aberration effects caused by aberrations of the projection optical system (see Col. 1, lines 17-41).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the first and second target that is measured by the method of Middlebrooks and DiBiase during successive exposures that are then stitched together as is known in the art as taught by Irie, the motivation being that a stitched exposure is known to have mismatch due to imperfections in the optics used in the projection system which can readily be corrected for via optical monitoring.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Middlebrooks et al (2016/0161864) in view of DiBiase (7,408,642) and in further view of Nose et al (EP 0449582 B1).
	As for claim 14, the combination of Middlebrooks and DiBiase discloses the claimed invention as set forth above regarding claim 10, but fails to disclose calculating a displacement induced phase difference in measurements of the first and second targets, and determining the relative placement based on the displacement induced phase difference.
	Nose, in a method for measuring positional deviation between a plurality of diffraction gratings on the same target, discloses that the relative placement of a pair of targets (diffraction gratings) can be ascertained based on a displacement induced phase difference between the first and second targets (see claim 1).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to calculate a displacement induced phase difference in the measurement of the first and second targets in the combined method of Middlebrooks and Dibiase as taught by Nose to determine the relative placement of those gratings, the motivation being that measuring diffraction of the targets via phase differences ensures high-precision measurement of the relative positional deviation of two patterns (see paragraph 0074 of Nose). 
	As for claim 15, Nose further discloses measuring a phase difference in at least one higher diffraction order of radiation diffracted from the targets (see paragraphs 0039-0040, for example), with measuring higher diffraction orders allowing for higher measurement sensitivity (see paragraph 0040).
	As for claim 16, Nose further discloses determining a placement error variation metric describing a placement error variation between the corresponding locations of the targets based on the variation in the displacement induced phase difference (see paragraph 0022 for example).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2018/0088470 to Bhattacharyya et al. discloses a method for evaluating a plurality of substrate measurement recipes for measurement of a metrology target processed using a patterning process (see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        October 28, 2022